Citation Nr: 1642216	
Decision Date: 11/02/16    Archive Date: 11/18/16

DOCKET NO.  12-32 807	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Entitlement to an earlier effective date, prior to January 25, 2011, for the grant of service connection for posttraumatic stress disorder (PTSD).


REPRESENTATION

Veteran represented by:	Harry J. Binder, Attorney


ATTORNEY FOR THE BOARD

A. Hemphill, Associate Counsel



INTRODUCTION

The Veteran served on active duty in the Army from August 1970 to February 1972.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a June 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.  The rating decision reopened the Veteran's claim for entitlement to service connection for PTSD and granted service connection effective January 25, 2011.  The Veteran filed a Notice of Disagreement appealing the effective date.

This appeal has been processed entirely electronically using the Veterans Benefits Management System (VBMS) and Virtual VA.


FINDING OF FACT

In a letter dated October 2016, the Veteran, through his representative, submitted a letter withdrawing his pending appeal.  

CONCLUSION OF LAW

The criteria for withdrawal of the substantive appeal as to the issue of entitlement to an earlier effective date, prior to January 25, 2011, for the grant of service connection for PTSD) have been met.  38 U.S.C.A. § 7105  (West 2014); 38 C.F.R. §§ 20.101 , 20.202, 20.204 (2015).



REASONS AND BASES FOR FINDING AND CONCLUSION

A veteran may withdraw his or her appeal in writing at any time before the Board promulgates a final decision.  38 C.F.R. § 20.204  (2015).  When a veteran does so, the withdrawal effectively creates a situation in which an allegation of error of fact or law no longer exists. In such an instance, the Board does not have jurisdiction to review the appeal, and a dismissal is then appropriate.  38 U.S.C.A. § 7105 (d) (West 2014); 38 C.F.R. §§ 20.101, 20.202 (2015).

Here, after a June 2011 rating decision which granted service connection for PTSD effective January 25, 2011, the Veteran through his representative sent an October 2011 letter indicating that he wished to withdraw his pending appeal.   In view of the Veteran's request, the Board concludes that further action with regard to this claim is not appropriate.  The Board no longer has jurisdiction over this claim and must therefore dismiss the appeal.


ORDER

The issue of entitlement to an earlier effective date, prior to January 25, 2011, for the grant of service connection for PTSD is dismissed.



____________________________________________
Nathaniel J. Doan
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


